703 N.W.2d 471 (2005)
PEOPLE v. HARRIS.
No. 125762.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 125762. COA: 253152.
In an order dated June 28, 2005, Harris v. Michigan, ___ U.S. ___, 125 S.Ct. 2989, ___ L.Ed.2d ___ (2005), the Supreme Court of the United States remanded this matter to this Court for further consideration in light of Halbert v. Michigan, 545 U.S. ___, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). After further consideration, we VACATE this Court's order of June 25, 2004, 470 Mich. 882, 681 N.W.2d 653 (2004), and REMAND this case to the Kent Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert, supra. Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate post-conviction motions in the trial court, within twelve months of the date of the circuit court's order appointing counsel, in accord with the deadlines in effect at the time defendant was denied counsel.
We do not retain jurisdiction.